Title: Thomas Jefferson’s Notes on the Fifth Volume of John Marshall’s Life of George Washington, [ca. 4 February 1818]
From: Jefferson, Thomas
To: 


                        
                              ca. 4 Feb. 1818 
                        
                        Notes on the Vth  vol. of Marshal’s life of Washington.
                        pa. 2. ‘the practicability of perpetuating his authority’ Etc I am satisfied Gl Washington had not a wish to perpetuate his authority. but he who supposes it was practicable, had he wished it, knows nothing of the spirit of America, either of the people, or of those who possessed their confidence. there was indeed a cabal of the officers of the army who proposed to establish a monarchy & to propose it to Genl Washington. he frowned indignantly at the proposition according to the informn which got abroad: and Rufus King & some few civil characters, chiefly, indeed I believe to a man  North of Maryland, who joined in this intrigue; but they never dared openly to avow it, knowing that the spirit which had produced a change in the form of govmt was alive to the preservn of it.
                        
                        
                        pa. 28. the member of Congress here alluded to was myself, & the extract quoted was part of  a letter from myself, in answer to one Genl Washington wrote, which see. I have a copy of my answer [see both]. Genl Washington, called on me at Annapolis (where I then was as a member of Congress) on his way to the meeting of the Cincinnati in Philada. we had much conversn on the institution, which was chiefly an amplificn of the sentiments in our letters, and in conclusion after I had stated to him the modifications which I thought might remove all jealousy as well as danger, & the parts which might still be retained, he appeared to make up his mind, & said, ‘no, not a fibre of it must be retained; no half way reformation will suffice. if the thing be bad it must be totally abolished’ and he declared his determination to use his utmost endeavors to have it entirely abolished. on his return from Philada, he called on me again at Annapolis, & sat with me till a very late hour in the night, giving me an account of what passed in their convention. the sum of it was that he had exerted his whole influence in every way in his power to procure an abolition; that the opposition to it was extreme, & especially from some of the younger members, but that after several days of struggle within doors and without, a general sentiment was obtained for it’s entire abolition. whether any vote had been taken on it or not, I do not remember, but his affirmation to me was that within a few days, I think he said 2. or 3. it would have been formally abolished. just in that moment arrived Major L’enfant, who had been sent to France to procure the eagles, & to offer the order to the French officers who had served in America. he brought the king’s permission to his officers to accept it, the letters of thanks of these officers accepting it, letters of sollicitation from other officers to obtain it & the eagles themselves. the effect of all this on the minds of the members was to undo all which much of what had been done, to rekindle all the passions which had produced the institution, & silence all the dictates of prudence which had been operating for it’s abolition. after this the General said, the utmost that could be effected was the modifications which took place & which provided for it’s extinction with the deaths of the existing members. he declined the presidency, & I think Baron Steuben was appointed.   I went soon after to France. while there, M. de Meunier, charged with that  part of the Encyclopedie methodique which relates to Economie politique & diplomatique, called on me with the article of that dictionary ‘Etats Unis’ which he had prepared ready for the press, & begged I would revise it, and make any notes on it which I should think necessary towards rendering it correct. I furnished him most of the matter of his 5th 6th 8th 9th  & 10th sections of the article ‘Etats unis’ with which however he has intermixed some of his own. the 9th is that which relates to the Cincinnati. on this subject the Section, as prepared by him, was an unjust & incorrect Philippic agt Genl Washington & the American officers in general. I wrote  a substitute for it, which he adopted, but still retaining some retaining considerably of his own matter in & interspersing it in various parts.
                        pa. 33. In a government constituted Etc here begins the artful complexion he has given to the 2. parties Federal & republican. in describing the first by their views & motives, he implies an opposition to these motives in their opponents. which is totally untrue. the real points of difference were those which divide the whigs & tories of England the real difference consisted in their different degrees of inclination to monarchy or republicanism. the federalists wished for every thing which would approach our new government to a monarchy; the republicans to preserve it essentially republican. this was the true origin of the division, & remains still the essential principle of difference between the two parties
                    